United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 01-1682
                                 ________________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *       Appeal from the United States
      v.                                   *       District Court for the
                                           *       Western District of Missouri.
Maurice Mosley,                            *          [UNPUBLISHED]
                                           *
             Appellant.                    *

                                 ________________

                                 Submitted: August 6, 2001
                                     Filed: August 15, 2001
                                 ________________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                        ________________

PER CURIAM.

       Kansas City, Missouri, police officers stopped Maurice Mosley's vehicle when
the officers noticed that the vehicle he was operating did not have its lights on. Mosley
had two passengers in the vehicle with him, and officers observed both of them to be
in possession of crack cocaine. The passengers were arrested at the scene. Upon
verifying Mosley's driver's license information, officers discovered that Mosley had an
outstanding felony parole warrant issued by the state of Kansas. Mosley, too, was
arrested, and a subsequent search of Mosley's vehicle yielded a .22 caliber handgun
that was located under the vehicle's driver's seat. Mosley admitted during police
questioning that he had handled the gun, including loading and unloading it with
ammunition, and that his fingerprints would be found on the gun.

       A jury convicted Mosley of being a felon in possession of a firearm in violation
of 18 U.S.C. §§ 922(g)(1) and 924(e) (1994). On appeal, Mosley challenges the
district court's1 denial of his motion to suppress evidence obtained while he was
stopped by police officers, the district court's denial of Mosley's motion in limine
seeking to exclude other bad acts evidence, and the district court's2 denial of Mosley's
motion for judgment of acquittal.

        We conclude that the district court did not err in denying Mosley's motion to
suppress his statements made to officers, because contrary to Mosley's assertion,
officers had probable cause for initially stopping the vehicle Mosley was driving after
watching him drive for four blocks in the dark without his headlights illuminated, which
is a traffic violation. See United States v. Jones, No. 00-2905, 2001 WL 704428, at
*5 (8th Cir. June 25, 2001) ("[T]his Court has held on numerous occasions that any
traffic violation, regardless of its perceived severity, provides an officer with probable
cause to stop the driver."). The officers were entitled to conduct a reasonable
investigation, including asking for a license and registration and questioning Mosley.
United States v. Edmisten, 208 F.3d 693, 694 (8th Cir. 2000), cert. denied, 121 S. Ct.
1158 (2001); United States v. Perez, 200 F.3d 576, 579 (8th Cir. 2000). In addition,
the district court did not abuse its discretion in denying Mosley's motion in limine
because the government was allowed to set forth the circumstances surrounding


      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for the
Western District of Missouri, adopting the Report and Recommendation of the
Honorable Sarah W. Hays, United States Magistrate Judge for the Western District of
Missouri.
      2
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
                                            2
Mosley's arrest. See United States v. Summers, 137 F.3d 597, 602 (8th Cir. 1998)
(holding "bad acts that form the factual setting of the crime in issue" outside the scope
of Rule 404(b)).

       Finally, Mosley argues that the evidence presented at trial was insufficient to
support a conviction for being a felon in possession. We disagree and conclude that
the district court did not err in declining to grant a judgment of acquittal. For purposes
of being a felon in possession of a firearm, possession may be either actual or
constructive. United States v. Miscellaneous Firearms & Ammunition, 945 F.2d 239,
240 (8th Cir. 1991). "Constructive possession of the firearm is established if the person
has dominion over the premises where the firearm is located, or control, ownership, or
dominion over the firearm itself." United States v. Boykin, 986 F.2d 270, 274 (8th
Cir.), cert. denied, 510 U.S. 888 (1993). In this case the evidence overwhelmingly
supports both actual and constructive possession: Mosley admitted to officers that he
actually possessed the firearm by handling it in the vehicle where the weapon was
recovered--a vehicle that Mosley controlled. Accordingly, we affirm the judgment of
the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            3